Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1500
                     Lower Tribunal No. F12-23766B
                          ________________


                        Enrique Pena Rodriguez,
                               Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Miguel M. de
la O, Judge.

     Law Offices of Michelle Walsh, P.A., and Michelle Walsh, for appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.